Citation Nr: 1021534	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-08 463	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to service connection for residuals of a head 
injury, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern




INTRODUCTION

The Veteran served on active duty from November 1973 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the decision, the RO granted 
service connection for tinnitus and bilateral hearing loss 
but denied service connection for migraine headaches, claimed 
as a residual of a head injury.  

In May 2009, the Veteran submitted a letter from his private 
physician, in which the physician appears to link a current 
upper airway disability to an injury sustained during 
service.  This claim has yet to be developed or adjudicated 
by the RO.  Accordingly, it is REFERRED to the RO for 
appropriate action.  


FINDING OF FACT

Residuals of a head injury, to include migraine headache 
disability, were not shown during service and the competent 
and credible evidence of record does not include findings of 
a current headache disorder that may be linked to an injury 
incurred during service.  


CONCLUSION OF LAW

Residuals of a head injury, to include migraine headache 
disability, were not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence). The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim. The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims. See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Prior to initial adjudication of the Veteran's claim, a May 
2007 letter satisfied the duty to notify provisions regarding 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In 
the letter, the RO advised the Veteran of the basic criteria 
for service connection and explained VA's duties to assist 
him in obtaining evidence relevant to the claim.  In 
pertinent part, the May 2007 letter advised the Veteran of 
the criteria for service-connected compensation for residuals 
of head injury to include migraine headaches.  The RO 
explained that the VA was responsible for obtaining relevant 
Federal agency and service medical records, and would provide 
a medical examination if necessary to decide the claim.  The 
letter stated that the RO needed evidence from the claimant 
that the present condition existed from military service, and 
provided a list of relevant evidence.  Therefore, the Board 
concludes that VA has fulfilled its duty to notify under the 
VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran's service treatment records are in 
the file.  The VA examination report from May 2007 is in the 
file.  The RO obtained private medical records from October 
2006 and April 2007.  In the Veteran's June 2007 VCAA notice 
response, he stated that he had no other information or 
evidence to give to VA to substantiate the claim.  He did not 
reference outstanding records that he wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

Here, no examination was provided to address the claim for 
service connection for residuals of a head injury, to include 
migraine headache disability.  The Board finds, however, that 
a VA examination was not required.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion be obtained with respect to a 
veteran's claim for benefits, four factors are considered.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In regard to the first factor, lay witnesses are competent to 
describe experiences and symptoms that result therefrom 
because this requires only personal knowledge, not medical 
expertise. Charles v. Principi, 16 Vet. App. 370 (2002).  
Because laypersons are not trained in the field of medicine, 
however, they are not competent to provide opinions relating 
to the diagnosis or etiology of diseases or disabilities. 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions).

In this case, there is no competent medical evidence that 
that the Veteran suffered or suffers from migraine headaches.  
The Veteran has not been diagnosed with such a condition. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service 
connection cannot be sustained).

The third factor requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon, 20 Vet. 
App. at 81.

In the present case, there is no medical evidence of record 
showing that the Veteran had symptoms or diagnosis of any 
headache disability in service.  The Veteran has not provided 
any material or relevant facts as to any headache disability 
observed during service.  Nor has he made any specific 
assertion as to continuity of symptoms from his time in 
service.  The Veteran was involved in a June 1975 motor 
vehicle accident, but no medical records report treatment for 
headaches following this event.   

The United States Court of Appeals for Veterans Claims 
(Court), in Charles v. Principi held that Board erred in 
failing to obtain medical nexus opinion in that case because 
there was (1) a diagnosis of a current disability, and (2) 
lay evidence that the veteran had experienced pertinent 
symptoms in service and ever since service. Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Court concluded that, 
"because there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
'indicate [] that [the appellant's] disability... may be 
associated with [his) active ... service.'"  Here, in 
contrast, there is no medical diagnosis of a current 
disability and no lay evidence of pertinent in-service 
symptoms or continuity of post-service symptoms.  

Because the record does not contain competent evidence to 
indicate that the Veteran has a disability that may be 
associated with his military service, the duty to obtain a 
medical examination is not triggered.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (VA's statutory duty to assist is 
not a license for a "fishing expedition"). 

Consequently, the Board concludes that VA has fulfilled its 
duties to notify and assist the Veteran and, accordingly, 
will proceed to a decision.

II. Service Connection for a residuals of a head injury, to 
include Migraine Headache Disability

A. Background

In a June 1972 ROTC medical history, the Veteran reported a 
head injury at age 10 and head injury incurred from falling 
on ice in 1970.  He stated that he suffered headaches when he 
was younger, but that they had not been a problem in three 
years.  The Veteran's November 1973 service entrance 
examination report showed no past or current head injuries.  
In June 1975 the Veteran was involved in an automobile 
accident where he hit his head on the steering wheel and 
suffered a bloody nose.  The medical record from the accident 
did not reference any headaches.  The Veteran did not 
complain of any headache disorder during his December 1976 
separation examination.  In addition, no neurological or head 
abnormalities were found upon physical examination. 

The Veteran identified records from St. John's Clinic as 
having evidence relevant to the claim for migraine headaches.  
The RO obtained the identified records from October 2006 and 
April 2007, but neither record referenced any complaints or 
diagnosis of a headache disability.  In a November 2007 VA 
examination, the Veteran was diagnosed with bilateral 
sensorineural hearing loss with bilateral tinnitus.  He did 
not complain of headaches and his diagnosis did not include 
any  headache disability.  Finally, a private physician 
stated in an April 2009 letter that the Veteran had a 
significant septal deviation and that the Veteran reported 
difficulty breathing through his nose since the 1975 car 
accident.  The letter made no mention of complaints or 
symptoms of a headache disability.



B. Analysis 

The laws pertinent to the claims for service connection are 
as follows:

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. See 38 C.F.R. § 
3.304(b).  The presumption of soundness may be rebutted where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed prior to service and was not aggravated by 
such service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 U.S.C.A. § 1111.  Service connection by 
"aggravation" may be granted by showing that a disorder or 
condition that pre-existed military service became worse 
during military service (but not as a result of its natural 
progression).  38 C.F.R. § 3.306(a). 

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by two other means-
chronicity and continuity of symptomatology. Chronicity is 
established if the appellant can demonstrate (1) the 
existence of a chronic disease in service and (2) present 
manifestations of the same disease. Groves v. Peake, 524 F.3d 
1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology 
may be established if the appellant can demonstrate (1) that 
a condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology. Kent v. Nicholson, 20 Vet. App. 1, 13-14 
(2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 
(1997)). See also 38 C.F.R. § 3.303(b).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; objective medical evidence in treatment records 
has greater probative value. Janderau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in a chronic or persistent disability which 
currently exists.  A service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service. See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed the Veteran's service treatment 
records and finds no evidence showing either symptoms of or a 
diagnosis of a headache disorder during active duty service.  
The Veteran is presumed to have been in sound condition when 
he entered the service because there were no head injuries 
noted during his November 1973 entrance examination.  
Although two prior head injuries were noted in a June 1972 
medical history, the Veteran reported headaches had not been 
a problem for three years prior to the examination.  Thus, 
the presumption of soundness was not rebutted by clear and 
unmistakable evidence of a pre-existing injury. 

The Veteran was involved in a June 1975 auto accident where 
he hit his nose on the steering wheel, but no complaints or 
treatment for headaches were reported in the medical record 
following the event.  The remainder of the service treatment 
records contain no follow-up complaints or treatment for a 
head injury.  The claimant's separation examination in 
December 1976 reported no neurological or head abnormalities.  

In addition, no evidence has been provided showing continuity 
of symptomatology of a headache disorder.  Nor is there 
evidence documenting symptoms or a diagnosis of a current 
headache disorder.  While the Veteran identified relevant 
treatment records for migraine headaches, those medical 
records do not reference any complaints of headaches.  
Similarly, an October 2007 VA treatment record makes no 
mention of any past or present headache complaints.  Finally, 
the May 2009 statement by a private physician does not report 
any complaints, diagnosis, or treatment for migraine 
headaches.  

The Veteran can provide competent lay testimony regarding the 
presence of observable symptomatology, but cannot provide 
competent testimony regarding the diagnosis of a disability. 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(1).  Here, however, there is no competent medical 
evidence linking any current headache disorder to the 
Veteran's active duty service.

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for residuals of a head injury, to include 
migraine headaches, is denied. 


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


